Opinion by
Mr. Justice Elkin,
A brief recital of the facts will be helpful in the determination of the question raised on this appeal. Whatever cause of action there may have been as the foundation of the present suit arose in 1896. The original suit was brought November 17, 1902, almost six years after the right of action, if any, *602accrued. The case was tried in the court below and resulted in a compulsory nonsuit. An appeal was taken to this court, and upon consideration the ruling of the court below was affirmed March 20, 1905 : Lane v. Sayre Land Company, 211 Pa. 290. Ordinarily this would have been an end of the case because it was finally determined on that appeal that the plaintiff had failed to sustain the cause of action set out in the pleadings. The original declaration averred a malicious seizure of goods by unlawful process, but the record clearly showed that the process was both regular and lawful and we, therefore, held that the action could not be sustained. In that case, however, it was suggested by this court that while the plaintiff had mistaken her remedy in the suit brought, an action for abuse of civil process by the excessive seizure of goods might have been instituted. This suggestion was made, not for the purpose of indicating that the pleadings could then be amended by the substitution of a different cause of action, but that such a remedy might have prevailed in the first instance. The learned counsel for appellant seized upon the suggestion made by this court by making in the court below after the record had been returned, a motion to file a new declaration, amending the old one, charging abuse of civil process by the excessive seizure of goods. This motion was made February 5, 1906, nearly ten years after the right of action had accrued, and almost one year after this court had finally determined that the original suit could not prevail. In Grier v. Northern Assurance Company, 183 Pa. 331, it was held that a new cause of action cannot be introduced, or new parties brought in, or new subject-matter be presented, or a fatal and material defect in the pleadings be corrected after the statute of limitations has become a bar. That there was a fatal and material defect in the original pleadings was decided by this court when the case was here before, and we are not familiar with any authority that would permit an amendment which in effect introduces a new cause of action and cures a fatal and material defect in the pleadings after it is pointed out by this court on appeal and when the statute of limitations has become a bar. There should be a finality to all litigation, and the judgment entered by this court when the case was before us three years ago was final on all questions raised by the original pleadings. The *603statute of limitations is a bar to a recovery on any new suit subsequently brought, or, what amounts to the same thing, an attempt to institute a new action by amending the original pleadings. This case comes within the spirit and reason of the rule in Peterson v. Ferry Company, 190 Pa. 364 ; Garman v. Glass, 197 Pa. 101 ; Wilkinson v. North East Borough, 215 Pa. 486 ; Mahoney v. Park Steel Company, 217 Pa. 20 ; La-Bar v. Railroad Company, 218 Pa. 261.
Judgment affirmed.